JUSTICE KARNS, specially concurring: I concur in the decision reached but would make several comments on the procedure employed by the plaintiffs. The Wood River Township Electoral Board is an inappropriate body to decide the substantive issue here involved, and such a decision is beyond its statutory authority to make. The provisions for electoral boards are contained in articles of the Election Code dealing with the making of nominations by established political parties and minor political parties and groups. (Ill. Rev. Stat. 1983, ch. 46, pars. 7 — 13, 10 — 10.) The function of electoral boards is to pass on the validity of petitions for nomination of candidates. They determine the sufficiency of the petitions as to number of valid signatures, the qualifications of candidates to hold the office sought, and other questions as to the form of the nominating papers. It is inconceivable that it was the intent of the General Assembly to vest electoral boards with the judicial power to decide the type of question presented here, which only a judicial officer is qualified to adjudicate. This does not mean that plaintiffs do not have a remedy; an action for injunctive relief could be brought to require the town clerk to place the proposition on the ballot. If I am correct in this appraisal of the procedure employed, then the majority’s discussion of the appealability of the decision of the circuit court is unnecessary. I would add, nonetheless, that in my opinion the proper decision was reached by this court in Petterson v. Scoville (1980), 83 Ill. App. 3d 746, 404 N.E.2d 795, and Lawrence v. Board of Election Commissioners (1977), 45 Ill. App. 3d 776, 360 N.E.2d 168, neither of which decisions have been disapproved by the supreme court. As originally enacted, the decision of an electoral board was final and not subject to judicial review except by extraordinary writ. (People ex rel. Schlaman v. Electoral Board (1954), 4 Ill. 2d 504, 122 N.E.2d 532; Ill. Rev. Stat. 1983, ch. 46, par. 10 — 10.) Thereafter, the Election Code was amended to provide that prompt judicial review of the decisions of electoral boards could be had in the circuit courts. (HI. Rev. Stat. 1983, ch. 46, par. 10 — 10.1.) I do not believe that this limited review of these administrative decisions of political questions should be subject to further review under the usual appellate process. Normally, the election in question would be held long before the decision of the circuit court could be reviewed on appeal, unless the supreme court would choose to consider the matter de novo under its exclusive grant of appellate jurisdiction to issue extraordinary writs. Ill. Const. 1970, art. VI, sec. 4(a). In both Dooley v. McGillicudy (1976), 63 Ill. 2d 54, 345 N.E.2d 102, and Lewis v. Dunne (1976), 63 Ill. 2d 48, 344 N.E.2d 443, the decisions of the electoral board were reviewed directly by the supreme court by the grant of leave to file an original action for writ of mandamus, not by the usual appellate process. In Dooley, the court noted that the time factors would normally render the usual appellate process futile. Further appeal of these administrative decisions should not replace the function of traditional proceedings in quo warranto or mandamus.